566 F.2d 2
78-1 USTC  P 9162
ESTATE of Mary MASON, Deceased, Herbert L. Harris,Administrator, and Robert Mason, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 76-1667.
United States Court of Appeals,Sixth Circuit.
Dec. 14, 1977.

1
Henry A. Bornstein, Bornstein & Wishnow, Southfield, Mich., for petitioners-appellants.


2
Scott P. Crampton, Gilbert Andrews, Asst. Attys.  Gen., Tax Div., U. S. Dept. of Justice, Washington, D. C., Meade Whitaker, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent-appellee.

ORDER

3
Before EDWARDS and ENGEL, Circuit Judges, and THORNTON,* Senior District Judge.


4
On receipt and consideration of an appeal from a Tax Court decision determining an income tax deficiency for 1966 and 1967 totaling $51,616.65, plus a negligence penalty of $2,580.83.


5
The judgment of the Tax Court is affirmed for the reasons set forth in the opinion of the Tax Court reported at 64 T.C. 651.



*
 Honorable Thomas P. Thornton, Senior United States District Judge for the Eastern District of Michigan, Southern Division, sitting by designation